Case 1:21-cv-20230-PCH Document 4 Entered on FLSD Docket 01/22/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                Case No.: 1:21-cv-20230-PCH
 WINDY LUCIUS,
        Plaintiff,
 v.
 RITA’S FRANCHISE COMPANY, LLC,
       Defendant.
 __________________________________/
                                    ORDER STAYING CASE
        THIS CAUSE is before the Court on a sua sponte review of the record. Plaintiff Windy

 Lucius filed her Complaint on January 20, 2021 [ECF No. 1], in which she alleges that the website

 of Defendant Rita’s Franchise Company, LLC, is not in compliance with the Americans with

 Disabilities Act (the “ADA”). The Court notes that the issues presented in this lawsuit are likewise

 present in a matter currently pending before the Eleventh Circuit Court of Appeals in Gil v. Winn-

 Dixie Stores, Inc., Case No. 17-13467. In Gil, the Eleventh Circuit is set to decide whether a

 website qualifies as a “public accommodation” under the ADA. This Court finds that the decision

 in Gil will likely impact the instant action.      Therefore, in the interests of justice, and in

 consideration of the parties’ and the Court’s time, effort, and expenses, it is hereby

        ORDERED AND ADJUDGED that this lawsuit is STAYED until the Eleventh Circuit

 issues its opinion in Gil v. Winn-Dixie Stores, Inc., Case No. 17-13467.

        DONE AND ORDERED in Miami, Florida on January 21, 2021.




                                                             Paul C. Huck
                                                             United States District Judge
 cc:    All counsel of record
